Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102((1) as being anticipated by Cho (US 2011/0189406).
Cho teaches forming a thin metal film providing a carbon precursor on the metal and heat treating to form a graphene layer on the metal film (See claims and figures). The graphene formed in Cho is considered to have the claimed properties of claim 1 of having a higher thermal conductivity than the amorphous carbon precursor material.
The carbon and metal are heated to a temperature within the claimed ranges (See claims).
Regarding claim 2, the metal is one of several factors recited and therefore taken into account on the process of Cho as claimed. Applicant’s method claim does not require any particular step and therefore Cho is considered to meet the claim. 
Claim 3 is not positively reciting that the metal is aluminum. 

Regarding claim 5, the art does not teach oxygen or hydrogen presence. 
Regarding claim 6, the carbon formed is graphene (See figures and claims). 
Regarding claim 7, the graphene is within the claimed thickness (See claims). 
Regarding claim 8, Cho teaches providing carbon ions and heating them as claimed (See claims and figures). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Fan (US 2015/0253089) and Richey, (US 6,131,651).
Cho does not teach a second carbon layer. 
Fan (US 2015/0253089) teaches froming a thermal management device by encapsulating a bulk graphene material in a metal such as aluminum or copper (See figures, claims, and [0007-0008]). The material of Fan provides for excellent thermal conductance and low thermal resistance [0010].
It would have been obvious to provide multiple graphene, graphite or metal layers to form a material such as that of Fan that provides for excellent thermal conductance and low thermal resistance [0010] that lowers thermal interface resistance.
Further, Richey, (US 6,131,651) teaches providing multiple layers with holes or areas (20) to bond metal layers together prevents delamination (column 3 to 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple layers to allow for movement of the structure and prevent delamination and improve bonding.  
Additionally, Richey teaches both aluminum and copper are good metal material for heat dissipation therefore it would have been obvious to substitute known material useful for the same purpose; and it would be obvious to heat it to a temperature adequate to form graphene as claimed (per claim 3).
Richey further teaches it is known on the art to provide an adhesive (or polymer) to bond the layers and therefore it would have been obvious to provide a bonding layer, binder o adhesive agent  to bond and prevent delamination (See claims Richey). 
Given Richey and Fan desire to provide graphite, it would have been obvious to provide a graphite powder to form a graphite core and to provide binder to prevent delamination. 



  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783